Citation Nr: 0937545	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for dental trauma for 
dental treatment purposes.  

2.	Entitlement to service connection for a disfiguring injury 
to the upper lip. 

3.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite injury to the feet. 

4.	Entitlement to service connection for pseudofolliculitis 
barbae. 

5.	Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
August 1989.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in February 2004 and 
July 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In July 2009, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issues of entitlement to service connection for dental 
trauma, frostbite residuals, upper lip scar and skin rash are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed February 1994 rating decision, the RO 
denied the Veteran's claim for a frostbite injury to the feet 
because there was no evidence of a current disability that 
was related to frostbite in service.  

2.	Evidence received subsequent to the February 1994 RO 
decision is evidence not previously submitted to the RO, 
relates to an unestablished fact necessary to substantiate 
the claim and presents a reasonable possibility of 
substantiating the Veteran's claim.

3.	The Veteran has a current diagnosis of pseudofolliculitis 
barbae that manifested in service.  


CONCLUSIONS OF LAW

1.	The February 1994 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for residuals of 
frostbite injury to the feet is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3.	Pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the Veteran's claim for 
service connection for residuals of frostbite to his feet and 
granting service connection for pseudofolliculitis barbae, 
which is granting in full the benefit sought on appeal for 
those issues.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

New and Material Evidence 

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for residuals of a frostbite injury to the feet.  
This claim is based upon the same factual basis as his 
previous claim, which was last denied in a February 1994 RO 
decision.  The Veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  As such, it is appropriate 
for the Board to consider this claim as a request to reopen 
the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
service connection for residuals of frostbite injury to the 
feet was denied by the RO in February 1994 because there was 
no evidence of a current disability that could be related to 
frostbite in service.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In February 1994, the RO reviewed the service treatment 
records and a September 1993 VA General Medical Examination.  
The service treatment records revealed cold exposure in 
service and treatment for possible frostbite of the feet in 
February 1982.  The Veteran was diagnosed with chilblains.  
The September 1993 examination, however, did not show 
residuals of frostbite.  As such, the RO denied the Veteran's 
claim.  

Although the RO reopened the Veteran's claim to entitlement 
to service connection for frostbite injury to the feet in the 
July 2004 RO decision, such a determination, is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  The Board must review all of the 
evidence submitted since the February n 1994 RO decision to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Since the February 1994 RO decision, the Veteran submitted 
private medical records from a Doctor of Podiatric Medicine 
dated in March 2003.  The medical record reveals a diagnosis 
of sensory neuropathy in the feet secondary to an old 
frostbite injury.  

The Board finds that the March 2003 medical record is new and 
material evidence.  The evidence was not previously submitted 
to or reviewed by agency decision makers.  The record 
provided a diagnosis of a current disability and a possible 
nexus to frostbite in service which relates to the 
unestablished fact in the February 1994 RO decision.  This 
evidence is also neither cumulative nor redundant of the 
evidence of record in 1994 and raises a reasonable 
possibility of substantiating the claim for service 
connection.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for residuals of a frostbite injury to the feet is 
reopened and the Board will proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits).  After 
reviewing all the evidence of record, this issue is further 
addressed in the Remand section of this decision.  

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In this case, the service treatment records show that the 
Veteran began experiencing problems with shaving in October 
1982.  The Veteran testified that he had a shaving profile 
due to pseudofolliculitis barbae since August 1984.  The 
Veteran also testified that he experienced problems with 
pseudofolliculitis barbae since service.  Since service, he 
has been unable to shave without experiencing problems with 
pseudofolliculitis barbae.  

The medical evidence of record also shows current problems 
with pseudofolliculitis barbae.  Medical records dated in 
March of 2004 provide a current diagnosis of 
pseudofolliculitis barbae and reference the Veteran's shaving 
profile in service.  

The Board finds that based on the Veteran's testimony, the 
in-service medical evidence and the current diagnosis, 
service connection is warranted for pseudofolliculitis 
barbae.  The veteran is considered competent to report the 
observable manifestations of his claimed disability.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Clearly, 
pseudofolliculitis barbae is capable of lay observation.  
When a veteran is competent to provide lay statements that a 
disability began in service, the question turns to whether 
such lay statements are credible.  The Board retains 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) citing 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 
2006).  The appellant's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 363, 369 (2005).

In this case, the Veteran's account of when his 
pseudofolliculitis barbae began is consistent with the 
service treatment records.  There is also no evidence to 
contradict the Veteran's assertions or testimony.  The Board 
finds that the veteran's statements are credible.  As such, 
the Board affords the Veteran's statements probative value 
with respect to the question of whether there has been 
continuity of symptomatology since service.  See Caluza v. 
Brown, 7 Vet. App. 478, 511 (1995).  As there was evidence of 
pseudofolliculitis barbae in service, credible evidence of 
continuity of symptomatology since service, and a current 
diagnosis, the Board finds that service connection for 
pseudofolliculitis barbae is warranted.  

ORDER

Having submitted new and material evidence, the Veteran's 
claim for service connection for residuals of a frostbite 
injury to the feet is reopened.

Service connection for pseudofolliculitis barbae is granted.  


REMAND

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service records show that the Veteran had 
problems with his teeth shortly after service.  He received a 
root canal shortly after he entered service on tooth number 
8, apparently by a private provider.  He ultimately received 
crowns on teeth numbered 8 and 9 in December 1982.  He 
received replacement crowns on the same teeth after a fall in 
March 1983.  The Veteran asserts that he has current dental 
problems with teeth numbered 8 and 9 and the crowns he 
received in service are misplaced.  The Board notes that 
current dental records are not associated with the claims 
file.  Furthermore, the Board finds that a VA opinion is 
necessary to determine if is current dental problems were due 
to dental trauma in service, including the March 1983 fall.  

Additionally, the service treatment records show evidence of 
a frostbite injury in service.  In February 1982, the Veteran 
was diagnosed with chilblains.  There was also treatment for 
a skin rash diagnosed as tinea versicolor in August 1983.  
Further, the Board notes that a laceration to the upper lip 
is consistent with the dental trauma in March 1983, described 
above.  

The Board also notes that a separation examination is not 
associated with the claims file.  The service treatment 
records contain the enlistment examination and treatment 
records; however, no separation history report or physical 
examination is of record.  

The VA medical evidence of record shows current problems with 
a skin rash.  The Veteran also revealed a scar to his upper 
lip during the hearing.  Additionally, the private treatment 
record in March 2003 shows sensory neuropathy secondary to an 
old frostbite injury.  As there is objective medical evidence 
of current disabilities, evidence of treatment in service and 
testimony from the Veteran that these problems have been 
present since service, the Board finds that a VA examination 
is warranted to determine the etiology of the Veteran's 
disabilities.  

Further, the Board notes that the Veteran has not been 
provided with the VCAA notice provisions as required for 
service connection claims as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the Veteran and which portion VA will 
attempt to obtain on behalf of the Veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	The Veteran should be afforded the 
opportunity to provide the names and 
address of any non-VA dental care he 
received prior, during, or following his 
period of active service on teeth numbered 
8 and 9.  The RO should attempt to locate 
and obtain any relevant dental records and 
associate them with the claims file.  

3.	The RO should schedule the Veteran for 
a VA dental examination.  The claims 
folder should be made available to the 
examiner for review in connection with the 
examination.  All pertinent pathology 
should be noted in the examination report.  
The examiner should include an opinion as 
to whether the Veteran's current dental 
problems are due to dental trauma in 
service, including the March 1983 fall.  
Complete rationale should be provided for 
all opinions reached.  

4.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
the current feet and skin disabilities.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should 
identify any disabilities and indicate 
whether the feet and skin disabilities, 
including sensory neuropathy and skin rash 
on his chest and back are more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  

5.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


